                                                                                         O
1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   NICHOLAS A. UCCI,                            )     Case No. 2:15-CV-08386-CAS-KES
                                                  )
12                      Plaintiff,                )     ORDER DENYING PLAINTIFF’S
13                v.                              )     MOTION TO DISQUALIFY THE
                                                  )     MAGISTRATE JUDGE PURSUANT
14
     LOS ANGELES POLICE                           )     TO 28 U.S.C. §§ 144, 455
15   DEPARTMENT, ET AL.,                          )
16                                                )
                        Defendant                 )
17                                                )
18
19         I.     INTRODUCTION & BACKGROUND
20         Plaintiff Nicholas A. Ucci filed this action for alleged violations of his constitutional
21   rights pursuant to 42 U.S.C. § 1983 on October 27, 2015. ECF No. 1. The case was
22   eventually assigned to United States Magistrate Judge Karen E. Scott. ECF No. 44. Since
23   filing his initial complaint, Ucci—who is incarcerated and appearing pro se—has filed
24   seven amended complaints attempting to allege facts sufficient to plead civil rights claims.
25   See ECF Nos. 13, 19, 25, 67, 73, 77, 130. Ucci filed his seventh amended complaint, the
26   operative pleading in this case, on May 24, 2019. ECF No. 130 (“seventh amended
27   complaint”). The seventh amended complaint names the City of Los Angeles (“City”), the
28

                                                  -1-
1    Los Angeles Police Department (“LAPD”), and eight individual police officers employed
2    by the LAPD as defendants. Id.
3          Defendants, in separate filings, moved to dismiss the seventh amended complaint on
4    July 29, 2019 and August 12, 2019. ECF Nos. 132, 145, 148, 152, 155. Ucci filed an
5    opposition on July 29, 2019, ECF No. 154, to which defendants filed a reply on August 12,
6    2019, ECF No. 157. After ordering supplemental briefing, on November 26, 2019,
7    Magistrate Judge Scott submitted a 39-page report to this Court, pursuant to the provisions
8    of 28 U.S.C. § 636, recommending that the Court grant defendants’ motion and dismiss
9    Ucci’s 7AC with prejudice. See ECF No. 167 (“R&R”). In response, Ucci filed objections
10   to the R&R on December 19, 2019. See ECF No. 168 (“R&R Objs.”). The next day, on
11   December 20, 2019, Magistrate Judge Scott issued an order construing parts of Ucci’s
12   objections as a motion to disqualify the Magistrate Judge pursuant to 28 U.S.C. §§ 144 or
13   455, and, pursuant to Local Rule 72-5, referred the request to disqualify to this Court for
14   determination. See ECF No. 169 (“Referral Order”).
15         Having carefully considered Ucci’s arguments, the Court finds and concludes as
16   follows.
17         II.    LEGAL STANDARD
18         A judge may be disqualified pursuant to 28 U.S.C. § 144 (whenever “a party to any
19   proceeding in a district court makes and files a timely and sufficient affidavit that the judge
20   before whom the matter is pending has a personal bias or prejudice either against him or in
21   favor of any adverse party.” The affidavit must set forth “the facts and the reasons for the
22   belief that bias or prejudice exists.” 28 U.S.C. § 144. Pursuant to 28 U.S.C. § 455 (“Section
23   455”), judges must also disqualify themselves “in any proceeding in which [their]
24   impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).
25         The substantive standard for disqualification is the same under both Sections 144
26   and 455: a judge may be disqualified if “a reasonable person with knowledge of all the
27   facts would conclude that the judge’s impartiality might reasonably be questioned.” United
28   States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986) (citation omitted). Critically, the

                                                  -2-
1    alleged bias cannot result from mere disagreement, however vehement, with a judge's
2    rulings; instead, “the alleged bias must stem from an ‘extrajudicial source.’” United States
3    v. Hernandez, 109 F.3d 1450, 1454 (9th Cir. 1997) (quoting Liteky v. United States, 510
4    U.S. 540, 548 (1994)). “[O]pinions formed by the judge on the basis of facts introduced
5    or events occurring in the course of the current proceedings, or of prior proceedings, do not
6    constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism
7    or antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at 555.
8          III.   DISCUSSION
9          In his objections, Ucci asserts that: “Plaintiff objects to this court hearing this case
10   and moves for a different venue or a jury trial in a different venue with a Judge not affiliated
11   with Los Angeles Judges, Orange County, or San Diego. Preferably San [F]rancisco or
12   Sacramento or a different state.” R&R Objs. at 7. From what the Court can tell, the basis
13   for Ucci’s request for disqualification is the assertion that “[t]he court has clearly
14   demonstrated prejudice” against him by, among other things, granting defendants’ motion
15   to dismiss, failing to adopt his objections to the Magistrate Judge’s prior recommendations,
16   and “limiting discovery” and “obstructing plaintiff[’s] prosecution” of his case. Id. at 5, 6,
17   7.
18         The Court finds Ucci’s motion to disqualify Magistrate Judge Scott to be without
19   merit. Disagreements with the “[o]pinions formed by the judge” in ruling upon the
20   proceedings before her, without more, “do not constitute a basis for a bias or partiality
21   motion.” Liteky, 510 U.S. at 555; see also Studley, 783 F.2d at 939 (noting that a judge's
22   “prior adverse ruling is not sufficient cause for recusal”). Although, in Ucci’s view,
23   Magistrate Judge Scott has “demonstrated prejudice” against him by denying his discovery
24   and dismissing his prior complaints, R&R Objs. at 7, Ucci’s disagreement with the
25   particulars of Magistrate Judge Scott’s reasoning, or the conclusions she has reached, does
26   not provide grounds for disqualification or a finding of bias. See United States v. Azhocar,
27   581 F.2d 735, 739 (9th Cir. 1978) (“Adverse rulings do not constitute the requisite bias or
28   prejudice of [28 U.S.C. § 144]”) (citing Berger v. United States, 255 U.S. 22, 34 (1921)).

                                                   -3-
1    Quite to the contrary, Magistrate Judge Scott’s thorough and carefully-reasoned 39-page
2    recommendation assessing the sufficiency of Ucci’s allegations—the eighth version of
3    those allegations that she has permitted Ucci to file—demonstrates the seriousness with
4    which she has evaluated Ucci’s claims, and the repeated opportunities she has afforded
5    Ucci to cure their defects.   Ucci accordingly fails to raise any grounds warranting
6    disqualification.
7          IV.    CONCLUSION
8          For the foregoing reasons, Ucci’s request for disqualification is DENIED.
9          IT IS SO ORDERED.
10
11   DATED: December 23, 2019
12
                                                         CHRISTINA A. SNYDER
13                                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
